         Case 2:18-cv-03303-TR Document 112 Filed 12/28/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  ALISON RAY,                              :           CIVIL ACTION
                                           :
                       Plaintiff,          :
                                           :
                v.                         :
                                           :
  AT&T INC., et al.,                       :           No. 18-3303
                                           :
                       Defendants.         :

                                       ORDER

      AND NOW, on December 28, 2020, for the reasons set forth in the accompanying

Memorandum Opinion, it is hereby ORDERED that Defendant’s Motion for Summary Judgment

(doc. 97) is DENIED.

                                                      BY THE COURT:

                                                      /s/ Timothy R. Rice
                                                      TIMOTHY R. RICE
                                                      U.S. MAGISTRATE JUDGE
